 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OTIS T. MOORE, and                                No. 2:19-cv-844-JAM-KJN PS
      KRISTINA A. MOORE,
12
                         Plaintiffs,
13                                                      ORDER DIRECTING SERVICE
             v.
14
      COUNTY OF SACRAMENTO,
15    DEPARTMENT OF CHILD, FAMILY
      AND ADULT SERVICES, et. al.
16
                         Defendants.
17

18          On May 13, 2019, Plaintiffs, proceeding without counsel, commenced this action and
19   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.) The Court denied the application
20   and set up an installment plan for Plaintiffs to pay the initial filing fee. (ECF No. 3.) The Court
21   informed Plaintiffs that upon paying the first installment, service would be directed on the
22   Defendants named in the complaint. (Id.) On July 15, Plaintiffs paid the first installment;
23   accordingly, the Court orders service of the complaint on the named Defendants.
24          For the foregoing reasons, IT IS HEREBY ORDERED that:
25          1.      Service of the complaint is appropriate for the named Defendants.
26          2.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal
27   Rule of Civil Procedure 4.
28
                                                       1
 1          3.      The Clerk of Court shall send Plaintiff one USM-285 form, one summons, this

 2   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

 3   exercise jurisdiction for all purposes.

 4          4.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

 5                  a.      One completed summons;

 6                  b.      One completed USM-285 form for each defendant to be served;

 7                  c.      A copy of the complaint for each defendant to be served, with an extra

 8   copy for the U.S. Marshal; and

 9                  d.      A copy of this court’s scheduling order and related documents for each

10   defendant to be served.

11          5.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

12   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,

13   within 10 days thereafter, file a statement with the court that such documents have been submitted

14   to the U.S. Marshal.

15          6.      The U.S. Marshal shall serve process, with copies of this court’s scheduling order

16   and related documents, within 90 days of receipt of the required information from plaintiff,

17   without prepayment of costs.

18          7.      If a defendant waives service, the defendant is required to return the signed waiver

19   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

20   of this requirement, and the failure to return the signed waiver may subject a defendant to an
21   order to pay the costs of service by the U.S. Marshal.

22          8.     The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

23          9.     Failure to comply with this order or failure to make the remaining installment

24   payments may result in any appropriate sanctions, including monetary sanctions and/or dismissal

25   of the action pursuant to Federal Rule of Civil Procedure 41(b).

26          IT IS SO ORDERED.
27   Dated: July 17, 2019
     moor.844
28
                                                        2
